LEVIN H. CAMPBELL, Circuit Judge
(concurring).
Since Norfolk & Western Railway v. Liepelt, - U.S. -, 100 S.Ct. 755, 62 L.Ed.2d 689 (1980), I am concerned whether we, as a federal court, can properly continue to assume that the New Hampshire rule is to refuse to consider the impact of taxes on future earnings. However, this case was tried prior to that case, at a time before the Supreme Court had expressed its views and when (as still remains true) a very sizeable majority of states refused to consider taxes. Neither side requested us to certify this issue to the New Hampshire Supreme Court. Seven years have elapsed since the accident. Accordingly I feel it is undoubtedly the better part of wisdom to proceed as the court does. In subsequent New Hampshire diversity cases, however, I wish to say that I see this matter as a prime candidate for certification to the New Hampshire Supreme Court now that the United States Supreme Court has thrown its weight to the other side — assuming the New Hampshire courts have not by then spoken.